      Case 7:19-cv-05839-NSR-PED Document 40
                                          39 Filed 08/25/20
                                                   08/24/20 Page 1 of 1
                              PARKER HANSKI LLC
                                 40 WORTH STREET, 10TH FLOOR
                                  NEW YORK, NEW YORK 10013
                                     PHONE: 212.248.7400
                                     FAX:   212.248.5600
                                  Contact@ParkerHanski.com


                                                             August 24, 2020
Via ECF
The Honorable Nelson S. Roman
United States District Judge
Southern District of New York


       Re:     Katarzyna Cichon v. Men at Work 85 North Realty, LLC and Men at Work 85
               North, LLC

               Docket No. 7:19-cv-05839 (NSR)(PED)

Dear Judge Roman:

       We represent the plaintiff in the above-entitled action. We write to respectfully ask the
Court to extend the deadline for the parties to seek to restore this action from August 28, 2020 to
September 28, 2020. The reason for this request is because the parties are still finalizing the
settlement documents and need the additional time to finalize. This is the first application to
extend the deadline and all parties consent. Thank you for your time and attention to this matter.
With kindest regards, I am

                                                     very truly yours,

                                                          /s/
                                                     Glen H. Parker, Esq.




                                                     The application is granted. The Clerk of the
                                                     Court is directed to terminate the motion at
                                                     ECF No. 39.

                                                     Dated: August 25, 2020
                                                     White Plains, NY




                 08/25/2020
